Citation Nr: 0935123	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  07-13 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from June 1966 to June 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut (RO).  In that rating decision, the RO 
granted service connection for PTSD and assigned a 30 percent 
disability rating effective from June 26, 2006.  The Veteran 
appealed the assigned rating.  

By the way of a July 2008 rating decision, the RO increased 
the rating from 30 to 50 percent disabling effective from 
June 26, 2006.  Since the rating remains less than the 
maximum available schedular benefit awardable, the increased 
rating claim remains in controversy and is currently before 
Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In April 2009, the Veteran testified before the undersigned 
Acting Veterans Law Judge during a hearing held at the 
Central Office in Washington, District of Columbia via 
videoconferencing capabilities.  A copy of the hearing 
transcript has been associated with the claims file.


FINDINGS OF FACT

1.  Since the effective date of service connection, 
disability due to PTSD results in occupational and social 
impairment, with reduced reliability and productivity, or 
difficulty in establishing and maintaining effective work 
relationships.  

2.  The evidence of record does not show that the Veteran's 
PTSD is manifested by occupational and social impairment, 
with deficiencies in most areas such as work, family 
relations, judgment, thinking, or mood, or shown an inability 
to establish and maintain effective relationships.

CONCLUSION OF LAW

The schedular criteria have not been met for an initial 
disability rating in excess of 50 percent for PTSD.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection 
for the Veteran's PTSD.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) and the Court of 
Appeals for Veterans Claims(Court) have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 
(2007).  No additional discussion of the duty to notify is 
therefore required.  Nevertheless, the Board notes that the 
Veteran received fully compliant VCAA notice in a July 2006 
letter.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A.  In this 
regard, VA obtained the Veteran's service treatment records 
and VA treatment records.  VA provided the Veteran with 
compensation examination in November 2006.  Since the 
November 2006 VA examination, the Veteran has not contended 
that his disability has worsened since the initial grant of 
service connection; rather, he has only argued that his 
disability is worse than indicated by the currently assigned 
disability rating (50 percent).  The evidence in the form of 
medical findings obtained from the November 2006 examination 
report, as well as those findings from other pertinent 
medical evidence of record, are sufficient to rate the 
Veteran's disability under the criteria of the applicable 
Diagnostic Code. 

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.	Increased Rating for PTSD

Factual Background 

The record shows that from July 2006 to November 2006, the 
Veteran received treatment for his PTSD symptoms from Roberto 
Santos, Readjustment Counseling Therapist at the Veteran 
Center in West Haven, Connecticut.  

In July 2006, the Veteran underwent an initial psycho-social 
focus assessment at the Veteran Center.  In that assessment 
report, the therapist noted that the Veteran complained of 
intrusive thoughts, recurring images and thoughts of a 
traumatic event, sleeping impairment, nightmares, 
hypervigilence, estrangement from others, irritability, and 
difficulty concentrating.  On mental status examination, the 
therapist reported the following: the Veteran's appearance 
was neat; his speech was appropriate; his affect was liable; 
his manner was suspicious and defensive; his judgment was 
fair; and his memory function was impaired.  The therapist 
noted that there was evidence of disorganized thought process 
and depression.  The therapist further noted that there was 
no evidence of hallucinations or delusions, or suicidal or 
homicidal ideations. 

In a December 2006 correspondence from the Veteran Center 
therapist to VA, the therapist summarized the findings from 
the Veteran's therapy session at the Veteran Center from July 
2006 to November 2006 (similar to those mentioned above), and 
based on those findings, he found that the Veteran's PTSD 
symptoms interfered with his daily functions. 

In November 2006, the Veteran was afforded a VA psychological 
examination.  In that examination report, the examiner 
recorded the Veteran's subjective complaints, which were 
similar to those mentioned in the July 2006 Veteran Center 
assessment.  On social and occupational history, the examiner 
reported that the Veteran stated he was currently employed as 
a bill collector by the same employer whom he has worked for 
over the past 15 years.  The Veteran reported that he had 
difficulty interacting socially with his co-workers.   The 
Veteran reported that he had been divorced for the past 20 
years, and that he has had several short-term relationships 
since his divorce.  The Veteran further reported that he had 
a good relationship with his family.  The examiner noted that 
the Veteran reported a history of fights and conflicts with 
others, although he had not been involved in any such 
incident in the past 20 years. 

On mental status examination, the November 2006 VA examiner 
reported that the Veteran was dressed appropriately; he made 
good eye contact throughout the examination; he was 
cooperative; he had normal speech; and he had a logical and 
coherent thought process.  The examiner reported that there 
was no evidence of hallucinations or paranoia.  The examiner 
estimated the Veteran's score on the Global Assessment of 
Functioning (GAF) to be 52.  

From November 2006 to February 2007, the Veteran underwent a 
private psychological evaluation by Dr. Beth Karassik at 
Comprehensive Neuropsychological Services.  The findings from 
that evaluation period are recorded in a Psychological 
Evaluation Report received by VA in February 2007.  In that 
evaluation report, Dr. Karassik noted similar symptoms to 
those mentioned above (impaired memory, heightened arousal, 
irritability, lack of motivation and avoidance).  Dr. 
Karassik found the Veteran's PTSD symptoms caused him social 
and occupational impairment.  In particular, Dr. Karassik 
stated that the Veteran reported that he experienced 
heightened emotional reactions to co-workers and supervisors 
at least once week.  Dr. Karassik believed that these 
incidents resembled panic attacks.  Dr. Karassik also stated 
that "Through the years, [the Veteran] has become adept at 
avoiding situations that would produce such upset; he 
reported that he can either 'retaliate and act or go drink 
water and relax.'"  February 2007 Report of Psychological 
Evaluation, page 7. 

In the February 2007 evaluation report, Dr. Karassik 
concluded that "these symptoms were judged to be barriers to 
his optimal functioning and to his experience of satisfaction 
in his life.  They most certainly create reduced functional 
reliability and productivity."  Id., page 8.  His diagnostic 
impression was of PTSD, chronic, "including flattened affect, 
probable panic attacks, memory impairment, disturbance of 
motivation and mood, and difficulty in establishing and 
maintaining effective relationships."  Id., page 7.  

In April 2009, the Veteran testified in a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  
During that hearing, the Veteran testified that he is 
hypersensitive to loud noises. He also stated that he 
experienced nightmares, flashbacks, lacked of motivation, 
sleep impairment, and estrangement from others.  The Veteran 
testified that he was currently employed at the same position 
and that he gets along professionally with his co-workers but 
he prefers not to socialize with them.  The Veteran also 
testified that he has a poor hygiene (only baths once a 
week).  He stated that his children must remind him, weekly, 
to take a bath.  The Veteran further testified that his 
youngest child visits him once a week to help him clean up 
his house and to perform other daily living activities.  The 
Veteran stated that his youngest child gives him emotional 
support, she is "very important" to him.  See Transcript. 

Legal Criteria 

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  When evaluating the severity of a disability, VA 
will consider the entire history of the disability including 
records of social impairment.  See 38 C.F.R. § 4.126(a); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating 
following the award of service connection, VA must address 
all evidence that was of record from the date of the filing 
of the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  The analysis in the following 
decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

Disability due to PTSD has been rated as 50 percent under a 
general set of criteria applicable to psychiatric 
disabilities found at 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under the criteria found at Diagnostic Code 9411, a 50 
percent rating is warranted when psychiatric disability 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130.  

A higher disability rating of 70 percent is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, and inability to establish and maintain 
effective relationships.  Disability at this rating is due to 
such symptoms as: suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances.  
38 C.F.R. § 4.130.  

A 100 percent disability rating is warranted for total 
occupational and social impairment.  Disability is manifested 
by such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130.  

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 4.21 
(2008).  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the Veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2008).  

Analysis

At the onset, the Board notes that the severity of the 
Veteran's symptomatology has been relatively constant 
throughout the period of this appeal, therefore, "staged" 
ratings are not warranted.  The evidence of record does not 
show that the Veteran's symptomatology has varied during this 
appeal.  Should the Veteran's disability picture change in 
the future, he may be assigned a higher rating.  See 38 
C.F.R. § 4.1.

As explained below, the Board concludes that the objective 
findings show that the Veteran's disability more closely 
approximates that required by the criteria for a 50 percent 
disability rating than any of the higher ratings under 
38 C.F.R. § 4.130, Diagnostic Code 9411.

Collectively, the aforementioned medical evidence reflects 
that the Veteran's PTSD was manifested by heightened arousal, 
flashbacks, sleeping impairment irritability, lack of 
motivation, avoidance, impaired memory, and panic attacks (at 
least once a week).  The objective medical findings of record 
showed that the Veteran did not have delusions, suicidal 
ideation or impaired impulse control.  Although the Veteran 
testified that he maintain poor hygiene, the Veteran was 
observed to have appropriate personal appearance during 
examinations and therapy sessions.  These findings indicate 
that the Veteran's psychiatric disability more closely 
approximates the disability picture described in the rating 
criteria for a 50 percent disability rating, than it does any 
of the higher ratings under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

The Board notes that the Veteran reported some difficulties 
working with supervisors and co-workers; however, the record 
shows that he was able to maintain his employment by 
successfully utilizing professional behavior when interacting 
with others at work.  In fact, the Veteran has been able to 
maintain employment for over 15 years with the same employer 
despite his difficulties.  

Similarly, the Veteran was assigned a GAF score of 52 at the 
November 2006 VA examination.  The GAF is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
[hereinafter DSM-IV].  A score of 51-60 indicates moderate 
symptoms, or moderate difficulty in social, occupational or 
school functioning.  Ibid.  The Board finds that this score 
is consistent with the evidence showing that been able to 
maintain employment with some difficulty for over 15 years 
with the same employer.

At no point during the appeal period does the Veteran's 
overall PTSD symptomatology meet the criteria for a rating in 
excess of 50 percent.  In this regard, the medical evidence 
does not show the Veteran to have social and occupational 
impairment, with deficiencies in most areas that cause him an 
inability to establish and maintain effective relationships, 
or other symptoms that are characteristic of a 70 percent 
rating.  Despite his inability to establish a long-term 
relationship since his first marriage, the record shows that 
he has a good relationship with his family, in particular his 
youngest child.  Moreover, Dr. Karassik found that the 
Veteran's symptoms only create a reduced functional 
reliability and productivity and do not cause him 
deficiencies in most areas.  In fact, Dr. Karassik's 
diagnostic impression from the February 2007 evaluation 
report of "flattened affect, probable panic attacks, memory 
impairment, disturbance of motivation and mood, and 
difficulty in establishing and maintaining effective 
relationships" corresponds almost exactly with the criteria 
for a 50 percent evaluation found at 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Therefore, the objective medical findings of record more 
closely approximate the symptoms listed under the criteria 
for the 50 percent disability rating.  As such, a disability 
rating in excess of 50 percent is not warranted.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411. 
 
In short, after a review of all the evidence of record, the 
Board finds that the currently described symptomatology does 
not warrant assignment of the next higher rating for PTSD 
(and does not approximate those criteria).  The evidence is 
strongly in favor of the current 50 percent rating.  The 
preponderance of the evidence is against the claim, and it 
must be denied. 

Finally, the Board does not find that a referral for an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the Veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as demonstrated by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  According to 38 
C.F.R. § 4.1, "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
Veteran has not shown in this case is that his PTSD has 
resulted in unusual disability or impairment that rendered 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  

The Board observes that the Rating Schedule provides for 
numerous higher ratings for the psychiatric disorder, 
including a potential 100 percent evaluation for the service-
connected PTSD.  As explained above, the Veteran does not 
have the symptoms identified in the criteria that even 
warrant rating in excess of 50 percent disabling.  
Additionally, the Veteran's disability has not required 
frequent periods of hospitalization.  While the disability 
has caused some occupational impairment, the Board finds that 
such impairment is not sufficient, in this case, to warrant 
consideration of an extraschedular rating.  The 50 percent 
evaluation adequately addresses occupational impairment at 
this time.  Further, there is no medical finding that the 
Veteran is unemployable. 

	(CONTINUED ON NEXT PAGE)




This case does not present "exceptional" circumstances, and, 
as the Veteran's symptomatology is appropriately addressed by 
the 50 percent rating currently assigned, the Rating Schedule 
is adequate.  Accordingly, the Board concludes that 
consideration of the provisions set forth at 38 C.F.R. § 
3.321(b)(1) is not warranted for the Veteran's PTSD.


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied. 




____________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


